There is no bill of exceptions in this case, and the appeal is rested solely upon the record proper. Under this status we are without authority to review the action of the trial court in overruling defendant's motion for a new trial. The same applies to the refusal of special written charges.
The conviction of this appellant was for the offense of an attempt to commit an assault with the intent to ravish. The court sentenced him in accordance with the verdict of the jury to six months hard labor for the county, and an additional term of ninety days to pay the costs. No question is presented for our consideration except the regularity of the proceedings in the lower court as shown by the record. No error appearing in this connection, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.